The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 08/02/2022, the following is a Final Office Action for Application No. 16858003.  

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irrgang et al. (US 20150279218 A1) hereinafter referred to as Irrgang in view of Epstein (US 8444093 B1) hereinafter referred to as Epstein.  

Irrgang teaches:
Claim 1. A system, comprising: 
a machine-learning device configured to: receive data associated with an aircraft, comprising (¶0089 The airline fuel profiler 1 can also analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft. The airline fuel profiler 1 can analyze portions of the Aircraft sensor data captured at steady-state cruise phases of flight. Through statistical analysis techniques, such as linear regression, non-linear regression, and/or machine learning, the airline fuel profiler 1 can provide an indication of whether fuel economy): 
a flying time associated with one or more flight phases of travel to a destination airport; temperature data associated with one or more of the flight phases, wherein the temperature data includes a current outside air temperature associated with the aircraft; and a number of occupants on board the aircraft (¶0100 In various embodiments, the zero fuel weight from the load sheet can be based in part on actual measured weights and in part on estimated weights. For example, cargo and checked passenger luggage may be weighed before being loaded into the aircraft. Other weights, such as the weights of passengers and their carry-on bags are not weighed. Instead, the weight of passengers and their carry-on bags are estimated by assuming an average weight per passenger (e.g., two hundred pounds for a passenger with carry-on bags) and multiplying by the number of passengers on the flight. ¶0155 In block 784, the airline fuel profiler 1 can determine the minimum number of engines necessary to taxi, the number of engines used to taxi, and an expected taxi time. In block 786, the airline fuel profiler 1 can determine whether the taxi threshold time has been exceeded. Below the threshold time, best practice dictates that all engines be used to taxi to enable the engines to warm up to operating temperatures before applying take off thrust. If the expected taxi time does not exceed the threshold time (e.g., five minutes), then there is not multi-engine taxi potential operational variance 202, as indicated in block 788. However, if the airline fuel profiler 1 determines that the expected taxi time exceeds the taxi threshold time, then, in block 790, the airline fuel profiler 1 can determine whether more than the minimum number of engines were used to taxi.); and 
process the data to generate prediction data regarding usage of an auxiliary power unit of the aircraft; and generate a message based on the prediction data, wherein the message indicates at least one of an estimated number of on/off events of the auxiliary power unit or an estimated duration of use of the auxiliary power unit; a receiver coupled to the machine-learning device and configured to receive the data, the data further comprising weather forecast data of the destination airport; and a transmitter coupled to the machine-learning device and configured to send the message to one or both of: the aircraft; or a maintenance system at the destination airport (¶0076 FIG. 29A illustrates an exemplary process that embodiments of an airline fuel profiler may use to determine whether operation of an aircraft includes an Auxiliary Power Unit (APU) usage that varies from an optimal APU usage; ¶0156 Referring now to FIG. 29B, the airline fuel profiler 1 can calculate a fuel penalty of the APU usage potential operational variance 204 (block 822 from FIG. 29A) by following a process 826. In block 828, the airline fuel profiler 1 can determine a fuel burn rate when the APU is being used. The airline fuel profiler 1 may reference APU and/or aircraft manufacturer data to determine the fuel burn rate using the APU. For the purposes of this example, it is assumed that the fuel burn rate of the APU is constant. However, the APU fuel burn rate can vary depending on the load on the APU. The process 826 can also be applied to APUs with varying fuel burn rates. In block 830, the airline fuel profiler 1 can calculate an elapsed time for APU usage. For example, the APU may be used for forty five minutes while an aircraft is at the gate. In block 832, the airline fuel profiler 1 can calculate a fuel penalty of APU usage potential operational variance 204. ¶0171 During a flight (e.g., shortly after establishing a straight and level cruise), an aircraft sensor data point can be input into the equation or model to calculate the calculated true gross weight of the aircraft. In embodiments in which the computer is onboard the aircraft, the aircraft sensor data can be transmitted to the computer over an onboard data system (e.g., WiFi or an ARINC data connection). In embodiments in which the computer is ground based, the aircraft sensor data can be transmitted to the computer over an air-to-ground data link (e.g., ACARS)).
Although not explicitly taught by Irrgang, Epstein teaches in the analogous art of airplane leading edge de-icing:
wherein the temperature data includes a current outside air temperature associated with the aircraft (C.6 L.56 The airplane leading edge de-icing apparatus 42 also includes a micro-controller 180 is mounted in the cockpit 28 of the airplane 20 and is in communication with the following: an outside air temperature probe 182 mounted on the airplane 20 that constantly monitors the outside air temperature, the tank temperature probe 143 disposed in the reservoir tank 140, and each of the diffuser temperature probes 166. The micro-controller 180 controls the first and second pumps 142, 152 and the solenoid valves 162 to ensure optimal circulation of the heat transfer fluid 80. The micro-controller 180 also alerts a pilot in the event the heat transfer fluid 80 temperature falls outside the system parameters so that adequate measures may be taken by the pilot, for example flying out of the icing conditions or other inclement weather.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the airplane leading edge de-icing of Epstein with the system for aircraft fuel optimization analytics of Irrgang for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Irrgang ¶0001 teaches that the goal when planning a flight is to carry an amount of fuel that results in a minimum amount of fuel (dictated by safety and/or regulatory considerations) remaining at the destination airport; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Irrgang Abstract teaches system for providing optimal, achievable flight plans for a flight of an aircraft and for providing accurate fuel load calculations, and Epstein Abstract teaches airplane leading edge de-icing apparatus having a heat diffuser for heating the leading edges of an airplane; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Irrgang at least the above cited paragraphs, and Epstein at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the airplane leading edge de-icing of Epstein with the system for aircraft fuel optimization analytics of Irrgang.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Irrgang teaches:
Claim 2. The system of claim 1, wherein the data further comprises: an identifier of the destination airport (¶0116 Referring now to FIG. 13A, the airline fuel profiler 1 can implement a process 452 to determine whether the baseline flight plan 120 includes a weather buffer 176. Flight plans are usually created several hours before a flight occurs. For example, flight dispatchers often generate flight plans four hours before a flight is scheduled takeoff. However, the weather forecast can change substantially in the four hours between generation of the flight plan and take off.).

Irrgang teaches:
Claim 3. The system of claim 2, wherein the weather forecast data comprises one or more of: a temperature estimate; a relative humidity estimate; a dew point estimate; or an air pressure estimate (¶0167 the aircraft sensor data for each data point can include various atmospheric parameters, such as altitude, Mach number, static, air temperature, static ambient pressure, density altitude, and density altitude normalization factor. The aircraft sensor data for each data point can also include various aircraft speed parameters, such as ground speed, calibrated airspeed, equivalent airspeed, true airspeed, total air temperature, and total ambient pressure. The aircraft sensor data for each data point can also include various engine operation parameters. For example, for a twin-engine aircraft, each data point can include parameters such as fuel flow for engine number 1, fuel flow for engine number 2, power setting, engine number 1, power setting for engine number 2, exhaust gas temperature (EGT) for engine number 1, and EGT for engine number 2.).

Irrgang teaches:
Claim 4. The system of claim 1, wherein the temperature data further comprises: an inlet duct temperature value (¶0167 the aircraft sensor data for each data point can include various atmospheric parameters, such as altitude, Mach number, static, air temperature).

Irrgang teaches:
Claim 5. The system of claim 1, wherein the machine-learning device is configured to generate the prediction data prior to an arrival of the aircraft at the destination airport (¶0170 The fluctuations from the trend line 854 can be attributed to errors in the average passenger weight used to calculate total passenger weight on the load sheet. Through further analysis of the data, the airline fuel profiler 1 may be able to develop correlations between the fluctuations and predictable events. For example, the high fluctuation 856 may correspond to winter months, when passengers generally wear heavier clothing, carry coats with them, and may be traveling with presents. As another example, the low fluctuation 858 may correspond to summer months, when passengers may be traveling in lighter clothing and check more baggage.).

Although not explicitly taught by Irrgang, Epstein teaches in the analogous art of airplane leading edge de-icing:
Claim 6. The system of claim 1, wherein the temperature data further comprises data indicating how long the aircraft is exposed to a particular temperature (C.6 L.56 The airplane leading edge de-icing apparatus 42 also includes a micro-controller 180 is mounted in the cockpit 28 of the airplane 20 and is in communication with the following: an outside air temperature probe 182 mounted on the airplane 20 that constantly monitors the outside air temperature, the tank temperature probe 143 disposed in the reservoir tank 140, and each of the diffuser temperature probes 166. The micro-controller 180 controls the first and second pumps 142, 152 and the solenoid valves 162 to ensure optimal circulation of the heat transfer fluid 80. The micro-controller 180 also alerts a pilot in the event the heat transfer fluid 80 temperature falls outside the system parameters so that adequate measures may be taken by the pilot, for example flying out of the icing conditions or other inclement weather.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the airplane leading edge de-icing of Epstein with the system for aircraft fuel optimization analytics of Irrgang for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Irrgang ¶0001 teaches that the goal when planning a flight is to carry an amount of fuel that results in a minimum amount of fuel (dictated by safety and/or regulatory considerations) remaining at the destination airport; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Irrgang Abstract teaches system for providing optimal, achievable flight plans for a flight of an aircraft and for providing accurate fuel load calculations, and Epstein Abstract teaches airplane leading edge de-icing apparatus having a heat diffuser for heating the leading edges of an airplane; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Irrgang at least the above cited paragraphs, and Epstein at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the airplane leading edge de-icing of Epstein with the system for aircraft fuel optimization analytics of Irrgang.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Irrgang teaches:
Claim 7. The system of claim 1, wherein the message further indicates a maintenance operation associated with the auxiliary power unit to be performed after arrival of the aircraft at the destination airport (¶0156 the APU fuel burn rate can vary depending on the load on the APU. The process 826 can also be applied to APUs with varying fuel burn rates. In block 830, the airline fuel profiler 1 can calculate an elapsed time for APU usage. For example, the APU may be used for forty five minutes while an aircraft is at the gate. In block 832, the airline fuel profiler 1 can calculate a fuel penalty of APU usage potential operational variance 204. The fuel penalty is equal to the elapsed time (calculated in block 830) multiplied by the fuel burn rate when using the APU (calculated in block 828). In block 834, the airline fuel profiler 1 can output the calculated fuel penalty of the APU usage potential operational variance 204 to the visualization module 18, and or to a computer screen in the cockpit of the aircraft.).

Irrgang teaches:
Claim 8. The system of claim 1, further comprising a maintenance scheduler configured to determine a maintenance schedule associated with the auxiliary power unit at least partially based on the prediction data (¶0173 the airline fuel profiler 1 can monitor aircraft degradation (drag) for an aircraft, and when the net present value of extra fuel usage on flights due to aircraft drag exceeds $1 Million. The fuel profiler 1 can flag the aircraft for trim and rigging maintenance.).

Irrgang teaches:
Claim 9. The system of claim 1, further comprising a cost estimator configured to determine a cost estimate associated with the auxiliary power unit at least partially based on the prediction data (¶0005 the model can provide a more accurate estimate of the amount of fuel that will be used in a given flight. In various embodiments, the identification and removal of these buffers can include providing a cost analysis of what these buffers cost in terms of fuel load carried by the aircraft.).

Irrgang teaches:
Claim 10. The system of claim 1, where the machine-learning device is included within the aircraft (¶0089 The airline fuel profiler 1 can also analyze aircraft sensor data (e.g., high-sample-rate aircraft data retrieved from a Quick Access Recorder (“QAR”)) from cumulative flights of an aircraft. The airline fuel profiler 1 can analyze portions of the Aircraft sensor data captured at steady-state cruise phases of flight. Through statistical analysis techniques, such as linear regression, non-linear regression, and/or machine learning, the airline fuel profiler 1 can provide an indication of whether fuel economy (nautical miles per hour divided by fuel flow (in pounds per hour)) is decreasing over time and how much of a decrease is due to engine wear, airframe drag, and/or weight variance (e.g., the passengers getting heavier).).

As per claims 11-18 and 19-20, the method and non-transitory, computer-readable medium tracks the system of claims 1-2, 4-9, and 1, 9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-2, 4-9, and 1, 9 are applied to claims 11-18 and 19-20, respectively.  Irrgang discloses that the embodiment may be found as a non-transitory, computer-readable medium (¶0008).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3624